Citation Nr: 1760467	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  10-36 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral pain syndrome. 

3. Entitlement to an initial disability rating in excess of 10 percent for chronic right eye conjunctivitis with keratoconus from April 18, 2009 to March 5, 2015, in excess of 30 percent from March 6, 2016 to January 20, 2016, and in excess of 10 percent since February 1, 2017.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 2005 to April 2009.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Fort Harrison, Montana.

In March 2016, the Board issued a decision regarding the Veteran's claims for service connection for hypertension and for an increased initial disability rating for patellofemoral syndrome of the right knee. The Board granted a 10 percent for the right knee disability for the entire period on appeal.  It denied the claim for service connection for hypertension and remanded the claim for an increased disability rating for chronic right eye conjunctivitis.

In May 2017, the Court of Appeals for Veterans' Claims (Court), on Joint Motion for Remand (JMR), vacated the Board's March 2016 decision pertaining to service connection for hypertension and that portion of the decision that denied a rating in excess of 10 percent for patellofemoral syndrome of the right knee. 

The issues of service connection for hypertension, increased disability rating for patellofemoral syndrome of the right knee, and an increased disability rating for chronic right eye keratoconus since February 1, 2017 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. From April 18, 2009 to March 5, 2015, the Veteran's chronic right eye conjunctivitis manifested with normal visual acuity, without scarring or incapacitating episodes.

2. From March 6, 2016 to January 20, 2016, the Veteran's chronic right eye conjunctivitis manifested with keratoconus and with visual impairment of corrected near vision of worse than 5/200 in the right eye and visual acuity of 20/40 in the left eye.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating for chronic right eye conjunctivitis with keratoconus, in excess of 10 percent, from April 18, 2009 to March 5, 2015, have not been met. 38 U.S.C. 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.32, 4.1-4.7, 4.14, 4.21, 4.76, 4.79, Diagnostic Code 6018 (2017).

2. The criteria for an increased disability rating for chronic right eye conjunctivitis with keratoconus, in excess of 30 percent, from March 6, 2015 to January 20, 2016, have not been met. 38 U.S.C. 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.32, 4.1-4.7, 4.14, 4.21, 4.76, 4.79, Diagnostic Code 6018 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2017). 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.   Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed. Id.; Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). Herein, the Board has considered the appropriateness of any assigned rating periods, as well as whether any additional staged rating periods are warranted. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2017). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id.

Chronic Conjunctivitis of the Right Eye

The Veteran has been assigned the following disability rating for chronic right conjunctivitis with right eye keratoconus under C.F.R. §4.79 (Diagnostic Code 6018): 10 percent from April 18, 2009 to March 5, 2015; 30 percent from March 6, 2015 to January 20, 2015; 100 percent from January 21, 2016 to January 30, 2016; and 10 percent since February 1, 2017.

The criteria for rating chronic conjunctivitis (nontrachomatous) is found under 38 C.F.R. § 4.79, Diagnostic Code 6018. When active, (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) a 10 percent rating is warranted. When inactive, it is to be evaluated based on residuals, such as visual impairment and disfigurement (Diagnostic Code 7800). 

Diagnostic Code 7800, pertaining to disfigurement, provides that the 8 characteristics of disfigurement are: (1) scar 5 or more inches in length; (2) scar at least one-quarter inch wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches; (6) skin texture abnormal; (7) underlying soft tissue missing in an area exceeding six square inches; and (8) skin indurated and inflexible in an area exceeding six square inches. Id. at Note (1). A 10 percent rating is warranted when there is one characteristic of disfigurement. A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or, with 2-3 characteristics of disfigurement.

Additionally, under the current regulations, eye disabilities rated under Diagnostic Codes 6000 to 6009 are evaluated on the basis of either visual impairment or on incapacitating episodes pursuant to a General Rating Formula, whichever results in a higher rating. Under the General Rating Formula based on incapacitating episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months. An incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

The Veteran contends that his eye disability is worse than currently rated under the schedule and reports that the onset of his right eye conjunctivitis is 2007.

Chronic Conjunctivitis of the Right Eye from April 18, 2009 to March 5, 2015

Service treatment records indicate that the Veteran sought treatment for right eye conjunctivitis during active duty.  In November 2007, the Veteran presented with symptoms of right eye sensitivity and redness. He was seen for follow-up visits in March 2008 and August 2008 presenting with redness and clear to milky discharge with symptoms lasting over 10 months in duration.

In March 2009, the Veteran was afforded a VA examination for his right eye disability. He was diagnosed with conjunctivitis of the right eye. The examination was absent for corneal pathology, scarring, or pterygium. The Veteran's visual acuity was measured as normal with his right eye was measured at 20/20 uncorrected and 20/20 corrected for both near and for distance. No incapacitating episodes were related to a right eye disability were noted.

On May 14, 2013, the Veteran was sent a letter notifying him of an upcoming VA examination for his right eye condition. The Veteran failed to appear for the examination and did not provide "good cause," such as illness or hospitalization, for his failure to appear as per 38 C.F.R. 3.655 (2017).

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's right eye conjunctivitis for the period from April 18, 2009 to March 5, 2015. The Veteran was assigned a 10 percent disability rating for the disability based upon chronic conjunctivitis (nontrachomatous) which remains active with objective findings such as red, thick conjunctivae, with mucous secretion. A disability rating of 10 percent is the highest evaluation that can be assigned under the evaluation criteria for conjunctivitis (DC 6018). Higher evaluations may be assigned under the evaluation criteria for keratoconus (DC 6035) which is based on more severe levels of visual impairment confirmed via objective testing. The Veteran's right eye has not shown visual impairment to a compensable degree. As such, a 10 percent disability for active conjunctivitis during this period is warranted; however, there is no evidence of visual impairment, disfigurement, or incapacitating episodes that would warrant a disability rating in excess of 10 percent for the Veteran's right eye conjunctivitis for the period of April 18, 2009 to March 5, 2015.

Chronic Conjunctivitis of the Right Eye from March 6, 2015 to January 20, 2016

In March 2015, the Veteran was afforded a VA examination for his right eye disability. The Veteran was diagnosed with chronic allergic conjunctivitis of his right eye since 2008. Keratoconus in the right eye was diagnosed with a decrease in vision noted. The Veteran's vision was measured as follows: his left eye showed corrected near vision of 20/40 or better, his left eye corrected far vision was shown as 20/40 or better. The Veteran's left eye is not service-connected, and for VA disability rating purposes, is rated as visual acuity of 20/40. The Veteran's right eye showed corrected near vision of worse than 5/200; however, he did not have anatomical loss of the right eye or vison limited to light perception only in the right eye; and was able to recognize test letters at 1 foot or closer and was able to perceive objects, hand movements and count fingers at 3 feet. Therefore, for VA disability rating purposes your right eye visual acuity is rated as visual acuity of 5/200. Based on visual acuity measurements, a disability rating of 30 percent, but not greater than, is warranted for the Veteran's right eye conjunctivitis. A disability rating in excess of 30 percent is not warranted for a right eye conjunctivitis disability based on visual acuity as no anatomical loss or vision limited too only light perception in one eye was not found.
ORDER

A disability rating in excess of 10 percent for chronic right eye conjunctivitis with keratoconus from April 18, 2009 to March 5, 2015 is denied.

A disability rating in excess of 30 percent for chronic right eye conjunctivitis with keratoconus from March 6, 2015 to January 1, 2016 is denied.

REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claims of service connection for hypertension, increased disability rating for patellofemoral syndrome of the right knee, and an increased disability rating for chronic right eye keratoconus since February 1, 2017.

Service Connection for Hypertension

In May 2017, the Court of Appeals for Veterans' Claims (Court), on Joint Motion for Remand (JMR), vacated the Board's March 2016 decision pertaining to service connection for hypertension. Specifically, the Court that the Board failed to satisfy VA's duty to assist by not providing an adequate examination for the Veteran's hypertension. Specifically, the Court noted that the examiner did not provide sufficient information to determine if the Veteran had hypertension.  

Increased Disability Rating for Patellofemoral Syndrome of the Right Knee

In May 2017, the Court of Appeals for Veterans' Claims (Court), on Joint Motion for Remand (JMR), vacated the Board's March 2016 decision pertaining to entitlement to an increased disability rating for patellofemoral syndrome. Specifically, the Court found that the VA had not satisfied its duty to assist the Veteran by not obtaining additional private treatment records involving the Veteran's right knee. The record indicates that at the March 2015 VA examination, the Veteran reported that he was placed on short term disability through his work from December 6, 2014 to March 15, 2014. Additionally, the Veteran was noted to have sought treatment for his right knee from a private medical facility. These records are not part of the Veteran's file. The Board finds that these outstanding medical and employment records could be relevant to the adjudication of the Veteran's right knee claim; therefore, a remand to obtain these records is necessary.

Increased Disability Rating for Chronic Conjunctivitis of the Right Eye since February 1, 2017

The Veteran has been assigned a 10 percent disability rating for chronic right conjunctivitis with right eye keratoconus since February 1, 2017.  Since the March 2017 rating decision, additional medical records show that the Veteran received treatment for his right eye condition. Additionally, a VA memo indicated that the Veteran is excused from work through January 8, 2018 due to recent eye surgery.  There is a pending VA examination request for an increase in disability rating for the Veteran's right eye condition due to reported worsening. As such, the Board finds that adjudication of the Veteran's claim for the Veteran's right eye disability since February 1, 2017 would be premature in the absence of the identified records. 

Accordingly, these matters are REMANDED for the following action:

1. Schedule the Veteran for a VA hypertension examination.  Following complete testing, provide an opinion as to whether the Veteran has hypertension.  If the diagnosis is in question, ensure that testing for such takes place over a three day period.  

"Hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. See 38 C.F.R. § 4.104, DC 7101, Note (1) (2017). 

If hypertension is diagnosed, provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is etiologically related to his service or if his hypertension manifested to a compensable degree within one year of separation.

2. In reference to the Veteran's right knee disability claim, obtain any outstanding VA or private treatment records and employment/disability records that have not been associated with the claims file regarding the Veteran's right patellofemoral syndrome. In particular, request that the Veteran sufficiently identify and provide a release for records identified during a June 2013 examination and described then as treatment at a "private sector clinic in Washington."  

If a VA examination is required in order to accurately assess the current level of severity regarding the Veteran's right knee disability, one should be afforded to the Veteran and its record made part of his file.

3. In reference to the Veteran's right eye disability claim since February 1, 2017, obtain any outstanding VA or private treatment records that have not been associated with the claims file regarding the Veteran's right eye disability, including 2017 surgical procedure records. Obtain any recent VA examination report concerning the right eye disability.  

4. Thereafter, readjudicate the Veteran's claims. If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an opportunity to respond. Then, return the matter to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2017).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


